UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 98-50467
                             Summary Calendar
                         _______________________


SAUL ALMANZAR,

                                                    Plaintiff-Appellant,

                                   versus

NEWHYB CORPORATION; HYBRITEX
AUTOMOTIVE CONTROLS, A Division
of I.P.M. Products Corporation,

                                                        Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (EP-96-CV-140)
_________________________________________________________________

                             October 4, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

            In this appeal, Saul Almanzar contests the district

court’s    grant   of   summary   judgment   to   his    employer   Hybritex

Automotive Corp. in a case concerning Almanzar’s back injury while

at work.    As a nonsubscriber to Texas Workers Compensation

insurance, Hybritex may be liable for negligence that causes

employee injuries.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          The event that triggered Almanzar’s back injury -- a

routine lifting task that he had performed several times a day for

two years -- goes far toward explaining the district court’s

ruling. There is no evidence that the lifting done by Almanzar was

unusual or extreme.   Moreover, the amount lifted at any one time

was in his control.   The district court responded as follows to

Almanzar’s negligence allegations of failure to provide adequate

safety rules and regulations, furnish safe machinery, provide a

safe workplace and select competent fellow servants:

               The Court finds that Plaintiff has raised
          no fact issue on the adequacy of Defendant’s
          safety instruction or the adequacy of the
          materials provided to Plaintiff to transport
          the heat sinks. The summary judgment record
          includes Plaintiff’s acknowledgment that he
          received instruction on Defendant’s safety
          rules and safe working procedures. The record
          also indicates that Plaintiff was provided a
          small box and a dolly, and was only required
          to lift as much weight as he could.      Under
          these circumstances, it is difficult to
          conceive of what rules or equipment would have
          foreseeably made Plaintiff’s injury less
          likely to occur.     Plaintiff performed the
          exact same task five to six times a day, five
          days a week, for two years prior to his
          injury.

The district court also found no basis for a need for assistance

where appellant’s job only required him to lift what he could lift

alone.

          Having considered the summary judgment issues de novo, we

see no genuine issues of material fact under Texas law that

required a full trial.

          AFFIRMED.



                                2